EXHIBIT 10.18.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into as of
February 1, 2004 (the “Effective Date”), is by and between HEALTHSOUTH
CORPORATION, a Delaware corporation (“Corporation”), and JOHN MARKUS, an
individual resident of Connecticut (the “Executive”).

 

RECITALS

 

The Corporation desires to employ the Executive as its Senior Vice President and
Chief Compliance Officer effective as of the Effective Date, and the Executive
desires to accept such employment effective as of the Effective Date, on the
terms and conditions set forth herein.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

Section 1. Employment. The Corporation hereby employs the Executive, and the
Executive hereby accepts employment, all on the terms and conditions herein.

 

Section 2. Services; Extent of Services.

 

(a) Duties and Responsibilities. The Executive is hereby employed as the Senior
Vice President and Chief Compliance Officer of the Corporation, the authority,
duties and responsibilities of which will be as follows: the Executive will (i)
manage, review and supervise the regulatory compliance program, the internal
audit program and the government relations function of the Corporation; (ii)
report to Robert P. May, the Interim Chief Executive Officer of the Corporation,
until such time that a permanent Chief Executive Officer of the Corporation is
appointed and following such time that a permanent Chief Executive Officer of
the Corporation is appointed, report to such Chief Executive Officer; (iii) have
the powers and duties determined or directed by the Compliance Committee of the
Board of Directors and the Chief Executive Officer of the Corporation; and (iv)
comply with the various policies, procedures and codes of conduct of the
Corporation in effect from time to time which apply to other employees and
executive officers.

 

(b) Full Business Attention. The Executive will devote his full business
attention and energies to the business of the Corporation during the Term (as
defined below) and will physically report and will render all the Executive’s
services contemplated hereunder to the Corporation at its offices in Birmingham,
Alabama or at any other location in which the Corporation is headquartered;
provided, however, that the foregoing requirement to render services in
Birmingham shall not apply when the Executive is traveling on company business.

 

1 of 14



--------------------------------------------------------------------------------

(c) Other Activities. Notwithstanding anything to the contrary contained in
Section 2(b), the Executive will be permitted to engage in the following
activities, provided that such activities do not materially interfere or
conflict with the Executive’s duties and responsibilities to the Corporation;

 

(i) the Executive may serve on the governing boards of, or otherwise participate
in, a reasonable number of trade associations and charitable organizations whose
purposes are not inconsistent with the activities and the image of the
Corporation;

 

(ii) the Executive may engage in a reasonable amount of charitable activities
and community affairs; and

 

(iii) subject to the prior approval of the Nominating / Corporate Governance
Committee of the Board of Directors of the Corporation, the Executive may serve
on the board of directors of up to one business corporations or other for-profit
entities, provided that they do not compete, directly or indirectly, with the
Corporation.

 

Section 3. Compensation.

 

(a) Base Salary. In consideration of the services provided hereunder, the
Corporation shall pay the Executive during the Term a salary of $363,000 per
year (the “Base Salary”). The Corporation shall pay the Base Salary in arrears
in equal installments in accordance with the Corporation’s payroll policy in
effect from time to time for other senior executives of the Corporation.

 

(b) Bonus. Within thirty (30) days of the Effective Date, Executive shall
receive a signing bonus of $70,000. During the Term, the Executive will be
entitled to receive cash bonus payments in an amount per year targeted at 60% of
the amount of the Base Salary in accordance with the senior management bonus
plan, which is currently being developed.

 

(c) Benefits. During the Term, the Executive will be entitled to the following
benefits:

 

(i) Employee Benefit Plans. The Executive will be entitled to participate in all
employee benefit plans of the Corporation (including incentive or equity
compensation plans) on such terms as are offered for the general benefit of
other senior executive officers of the Corporation, subject to the provisions of
such plans as may be in effect from time to time.

 

2 of 14



--------------------------------------------------------------------------------

(ii) Vacation; Sick Leave. The Executive will be entitled to vacation and sick
leave on such terms as are offered for the benefit of other senior executives of
the Corporation.

 

(d) Expense Reimbursement. The Corporation shall reimburse the Executive, in
accordance with the Corporation’s policies, for all reasonable business expenses
incurred by the Executive in connection with the performance of the Executive’s
obligations hereunder.

 

(e) Taxes. All payments made by the Corporation under this Agreement will be
subject to withholding of such amounts as is required pursuant to any applicable
law or regulation.

 

(f) Equity Incentives. The Corporation agrees to provide the Executive with
equity incentives commensurate with the Executive’s position and
responsibilities with the Corporation.

 

(g) Relocation Expenses. The Corporation shall reimburse the Executive for the
following expenses (to the extent they are reasonable and documented) incurred
by the Executive in connection with relocating his family to a new primary
residence in Birmingham, Alabama or surrounding communities:

 

(i) house hunting trips for the purpose of searching for a new primary
residence;

 

(ii) temporary living expenses;

 

(iii) transportation of household goods and vehicles to a new primary residence;

 

(iv) closing costs incurred in connection with the purchase of the primary
residence in Birmingham, Alabama; and

 

(v) closing costs, including real estate agency commissions relating to the sale
of the Executive’s primary residence in Connecticut

 

Section 4. Term. The term of this Agreement will commence on the Effective Date
and will continue for a term of three (3) years following the term (the “Term”),
unless earlier terminated pursuant to the provisions of Section 5 below.

 

Section 5. Termination of Employment.

 

(a) Termination by Corporation for Cause. The Executive’s employment by the
Corporation will terminate immediately upon written notice

 

3 of 14



--------------------------------------------------------------------------------

to the Executive if the Corporation elects to discharge the Executive for Cause.
For purposes hereof, “Cause” means:

 

(i) the Executive’s act of fraud, misappropriation, or embezzlement with respect
to the Corporation;

 

(ii) the Executive’s indictment for, conviction of, or plea of guilt or no
contest to, any felony;

 

(iii) the suspension or debarment of the Executive or of the Corporation or any
of its affiliated companies or entities as a result of any act or omission of
the Executive in connection with his employment with the Corporation from
participation in any federal or state health care program;

 

(iv) the Executive’s admission of liability of, or finding of liability for, the
violation of any “Securities Laws.” As used herein, the term “Securities Laws”
means any federal or state law, rule or regulation governing the issuance or
exchange of securities, including without limitation the Securities Act of 1933,
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder; or

 

(v) a determination by any agency or instrumentality of any state or the United
States of America, including but not limited to the United States Department of
Justice, the United States Securities and Exchange Commission or any committee
of the United States Congress that the Executive’s employment impairs or impedes
the ability of such agency or instrumentality to conduct investigations, and/or
prosecute proceedings, into the actions or in-actions of any current or former
employee of the Corporation (collectively, the “Investigations”);

 

(vi) the Executive’s failure after reasonable prior written notice to comply
with any valid and legal directive of the Chief Executive Officer or the Board
of Directors of the Corporation; or

 

(vii) Other than as provided in 5(a)(i) – (vi) above, the Executive’s material
breach of any provision of this Agreement that is not remedied within fifteen
(15) days of the Executive being provided written notice thereof from the
Corporation.

 

Repeated breaches of a similar nature, such as the failure to report to work,
perform duties, or follow directions, all as provided herein, shall not require
additional notices as provided Section 5(a)(vi) or (vii).

 

4 of 14



--------------------------------------------------------------------------------

(b) Termination by Corporation Without Cause. The Corporation may terminate this
Agreement without Cause upon at least thirty (30) days prior written notice to
the Executive.

 

(c) Death or Disability. The Executive’s employment by the Corporation will
immediately terminate upon the Executive’s death and, at the option of either
the Executive or the Corporation, exercisable upon written notice to the other
party, may terminate upon the Executive’s Disability. For purposes of this
Agreement, “Disability” will occur if (i) the Executive becomes eligible for
full benefits under a long-term disability policy provided by the Corporation,
if any, or (ii) the Executive has been unable, due to physical or mental illness
or incapacity, to perform the essential duties of his employment with reasonable
accommodation for a continuous period of ninety (90) days or an aggregate of
one-hundred eighty (180) days during any consecutive 12-month period.

 

(d) Termination by the Executive for Good Reason. The Executive may terminate
this Agreement at any time upon thirty (30) days’ written notice to the
Corporation and the Corporation fails to cure such event within such thirty-day
period (any such termination referenced in clauses (i)-(v) below, constituting
termination for “Good Reason”):

 

(i) if the Corporation fails to make the payments or offer the benefits required
by Section 3 hereof within thirty (30) days after any such payments or benefits
are due;

 

(ii) if the Executive’s duties, authority or responsibilities as Chief
Compliance Officer are substantially diminished so that they are no longer
consistent with the position of a chief compliance officer of a public
corporation, regardless of whether such diminution of duties is accompanied by a
change in the Executive’s title;

 

(iii) except as otherwise set forth in clauses (i) and (ii) above, if the
Corporation materially breaches any of its other duties hereunder.

 

(e) Termination by the Executive without Good Reason. The Executive may
terminate this Agreement without Good Reason upon at least thirty (30) days
prior written notice to the Corporation.

 

(f) Change in Control. The Executive may terminate this Agreement within sixty
(60) days following a “Change in Control.” For purposes of this Agreement, a
“Change in Control” will be deemed to have taken place if, whether in a single
transaction or a series of transactions:

 

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than the Corporation, or
any employee benefit plan of the

 

5 of 14



--------------------------------------------------------------------------------

Corporation or any of its subsidiaries, becomes the beneficial owner of
Corporation securities having 50% or more of the combined voting power of the
then outstanding securities of the Corporation that may be cast for the election
of directors of the Corporation (other than as a result of the issuance of
securities initiated by the Corporation in the ordinary course of business);

 

(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Corporation’s securities entitled to vote
generally in the election of directors of the Corporation immediately prior to
such transaction constitute, following such transaction, less than a majority of
the combined voting power of the then-outstanding securities of the surviving
entity (or in the event each entity survives, the surviving entity that is the
parent entity) entitled to vote generally in the election of the directors of
such surviving entity (or in the event each entity survives, the surviving
entity that is the parent entity) after such transactions; or

 

(iii) the Corporation sells, transfers or leases all or substantially all of the
assets of the Corporation and its subsidiaries, collectively.

 

Notwithstanding the foregoing, the occurrence of any of the following events, by
themselves, will not be deemed to constitute a “Change in Control”: if, pursuant
to or within the meaning of the United States Bankruptcy Code or any other
federal or state law relating to insolvency or relief of debtors, the
Corporation (A) commences a voluntary case or proceeding; or (B) consents to the
entry of an order for relief against it in an involuntary case.

 

Section 6. Effect of Termination.

 

(a) Termination by the Corporation for Cause; Termination by the Executive
Without Good Reason. Upon termination of this Agreement (i) by the Corporation
for Cause pursuant to Section 5(a) above, or (ii) by the Executive without Good
Reason pursuant to Section 5(e) above, the Executive will be entitled to receive
(i) base salary and bonus payments, payments in respect of accrued but unpaid
vacation and reimbursement for business expenses, in each case due, accrued or
payable as of the date of such termination, and (ii) such vested stock options
and other benefits as the Executive may be entitled to receive under any stock
option or other employee benefit plan, but will not be entitled to receive the
Severance Payment (as defined in Section 6(c) below).

 

(b) Other Termination. Upon termination of this Agreement (i) by the Corporation
without Cause pursuant to Section 5(b) above (including termination without
Cause following a Change in Control), (ii) by the Executive within sixty (60)
days following a Change in Control pursuant to Section 5(f), (iii) by the

 

6 of 14



--------------------------------------------------------------------------------

Corporation or the Executive as the result of the death or Disability of the
Executive pursuant to Section 5(c) above, or (iv) by the Executive for Good
Reason pursuant to Section 5(d) above, the Executive will be entitled to receive
(1) base salary and any outstanding bonus payments entitlement to include
payments in respect of accrued but unpaid vacation and reimbursement for
business expenses, in each case due, accrued or payable as of the date of such
termination), (2) such vested stock options and other benefits as Executive may
be entitled to receive under any equity incentive plan or any other stock option
or other employee benefit plan, and (3) the Severance Payment (as determined
pursuant to Section 6(c) below), which Severance Payment will be payable in full
by the Corporation within fifteen (15) business days of the date of such
termination.

 

(c) Severance Payment. For purposes of this Agreement, “Severance Payment”
means:

 

(i) in the event of any termination by the Corporation without Cause pursuant to
Section 5(b) above (including termination without Cause following a Change in
Control), an amount equal to the Executive’s Base Salary for the number of
months remaining in the Term at the date of termination;

 

(ii) in the event of any termination by the Executive for Good Reason pursuant
to Section 5(d), or in the event of a termination by Executive within sixty (60)
days following a Change in Control, an amount equal to the Executive’s Base
Salary for the number of months remaining in the Term at the date of
termination;

 

(iii) in the event of any termination by the Corporation or the Executive as the
result of the death or Disability of the Executive pursuant to Section 5(c)
above, an amount equal to the Executive’s Base Salary for a period of three (3)
full months.

 

Notwithstanding any provision of this Agreement to the contrary, the Severance
Payment is subject to forfeiture for violations of Sections 8 or 9 of this
Agreement. The amount of Severance Payment to be forfeited shall be prorated
based upon the date of the violation.

 

(d) Consulting Contract. In the event that the contract expires without renewal,
the Executive shall receive a one (1) year contract to furnish consulting
services to the Company in connection with the areas of responsibility listed in
paragraph 2 (a) of this Agreement with compensation equal to the Executive’s
salary at the conclusion of the Term. Such period shall not be considered part
of the Term of this Agreement and during this period the Executive shall not be
eligible to receive any other payments or benefits apart from any bonus payments
or other incentive awards earned during the final year of the Term and in

 

7 of 14



--------------------------------------------------------------------------------

accordance with the plan design rules governing payout terms. Each party will
have the right to terminate the “consulting contract” term with 90 days notice,
however, no early termination payments, penalty payments or fees shall be paid
upon termination. Upon termination, the Executive shall only be entitled to be
paid any accrued but unpaid consulting fees and any bonus payments or other
incentive awards earned during the final year of the Term that remain unpaid as
of the termination date.

 

Section 7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (i)
delivered by hand (with written confirmation of receipt), (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment, (iii) received
by the addressee, if sent by certified mail, return receipt requested, or (iv)
received by the addressee, if sent by a nationally recognized overnight delivery
service, return receipt requested, in each case to the appropriate addresses, or
facsimile numbers set forth below (or to such other addresses, or facsimile
numbers as a party may designate by notice to the other parties):

 

the Executive:   

Mr. John Markus

228 Ponus Ridge Road

New Canaan, CT 06840

Fax: (203) 801-0623

the Corporation:   

HealthSouth Corporation

1 Healthsouth Parkway

Birmingham AL 35243

Attention: Chief Executive Officer

Fax: (205) 969-4620

with a copy to:   

HealthSouth Corporation

1 Healthsouth Parkway

Birmingham AL 35243

Attention: General Counsel

Fax: (205) 969-4732

 

(b) Power and Authority. Each party warrants and represents that it has full
power and authority to enter into and perform this Agreement, and the person
signing this Agreement on behalf of such party has been properly authorized and
empowered to enter into this Agreement.

 

(c) Remedies. The rights and remedies of the parties to this Agreement are
cumulative and not alternative.

 

8 of 14



--------------------------------------------------------------------------------

(d) Waiver. No failure to exercise, and no delay in exercising, on the part of
either party, any privilege, any power or any right hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any privilege, right
or power hereunder preclude further exercise of any other privilege, right or
power hereunder.

 

(e) Entire Agreement and Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement signed by the party to be charged with the amendment.

 

(f) Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the non-assigning party; provided, however, that
the Corporation may assign this Agreement without the consent of the Executive
in connection with any transaction which constitutes a Change of Control.
Subject to the foregoing, this Agreement will be binding upon and shall inure to
the benefit of (i) in the case of the Executive, his heirs, executors,
administrators and legal representatives, and (ii) in the case of the
Corporation, its permitted successors and assigns.

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

 

(h) Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms. The language used
in the Agreement will be construed, in all cases, according to its fair meaning,
and not for or against any party hereto. The parties acknowledge that each party
has reviewed this Agreement and that rules of construction to the effect that
any ambiguities are to be resolved against the drafting party will not be
available in the interpretation of this Agreement.

 

9 of 14



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Alabama, without regard to the conflict
of law provisions thereof.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

(k) Attorneys’ Fees. The parties agree that in the event it becomes necessary to
seek judicial remedies for the breach or threatened breach of this Agreement,
the prevailing party will be entitled, in addition to all other remedies, to
recover from the non-prevailing party all costs of such judicial action,
including but not limited to, costs of investigation and defense and reasonable
attorneys’ fees and expenses, and also including all such expenses related to
any appeal.

 

(l) Further Assurances. Each party hereto shall perform such further acts and
execute and deliver such further documents as may be reasonably necessary to
carry out the provisions of this Agreement.

 

(m) No Third Party Beneficiary. This Agreement shall not confer any rights or
remedies upon any person or entity other than the parties hereto and their
respective successors and assigns.

 

Section 8. Non-Competition.

 

(a) The Executive acknowledges and recognizes the highly-competitive nature of
the business conducted by the Corporation and its subsidiaries and affiliates
and accordingly agrees that, in consideration of this Agreement and the premises
contained herein, he shall not, for his own benefit or for the benefit of any
other person or entity other than the Corporation, during the period commencing
on the Effective Date hereof and terminating on the second anniversary of the
expiration or termination of the Term hereof for any reason whatsoever (subject
to Section 8(d)):

 

(i) contact, solicit or service any person or entity that was a customer or
prospective customer of the Corporation or any of its subsidiaries or affiliates
at any time during the Term hereof (a prospective customer being one to which
the Corporation had made a written financial proposal within twelve (12) months
prior to the time of the termination of the Term); or

 

(ii) hire, retain or engage as a director, officer, employee, consultant, agent
or in any other capacity any person or persons who are

 

10 of 14



--------------------------------------------------------------------------------

employed by the Corporation or who were at any time (within a period of six (6)
months immediately prior to the date of the termination of the Term) employed by
the Corporation or otherwise interfere with the relationship between such
persons and the Corporation.

 

(b) The Executive understands that the foregoing restrictions may limit his
ability to earn a similar amount of money in a business similar to the business
of the Corporation or its subsidiaries or affiliates, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of the Corporation and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given his
education, skills and ability), the Executive does not believe would prevent him
from earning a living.

 

(c) It is agreed that the Executive’s services hereunder are special, unique,
unusual and extraordinary giving them peculiar value, the loss of which cannot
be reasonably or adequately compensated for by damages, and in the event of the
Executive’s breach of this Section, the Corporation shall be entitled to
equitable relief by way of injunction or otherwise. If the period of time or
area herein specified should be adjudged unreasonable in any court proceeding,
then the period of time shall be reduced by such number of months or the area
shall be reduced by elimination of such portion thereof as deemed unreasonable,
so that this covenant may be enforced during such period of time and in such
areas as is adjudged to be reasonable.

 

Section 9. Confidential Information.

 

(a) The Executive acknowledges that during the Term he will have access to and
may obtain, develop, or learn of Confidential Information (as defined below).

 

(b) The Executive agrees that he shall hold such Confidential Information in
strictest confidence and that the Executive shall not at any time, during or
after the Term, in any manner, either directly or indirectly, use (for his own
benefit or otherwise), divulge, disclose or communicate to any unauthorized
person or entity in any manner whatsoever any Confidential Information.

 

(c) Under this Agreement, the term “Confidential Information” shall include, but
not be limited to, any of the following information relating to the Corporation
or its affiliates learned by the Executive during the Term or as a result of his
employment with the Corporation:

 

(i) information regarding the Corporation’s business proposals, manner of the
Corporation’s operations, and methods of selling or pricing any products or
services;

 

11 of 14



--------------------------------------------------------------------------------

(ii) the identity of persons or entities (including physicians and vendors)
actually conducting or considering conducting business with the Corporation, and
any information in any form relating to such persons or entities and their
relationship or dealings with the Corporation or its affiliates;

 

(iii) any trade secret or confidential information of or concerning any business
operation or business relationship;

 

(iv) computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software are used in
combination or alone; and

 

(v) any other trade secret or information of a confidential or proprietary
nature.

 

(d) During the Term, the Executive shall use, divulge, disclose or communicate
Confidential Information only in the scope of his employment with the
Corporation and only as expressly directed or permitted by the Corporation. The
Executive shall not, at any time following the expiration or termination of this
Agreement for any reason whatsoever, use, divulge, disclose or communicate for
any purpose any Confidential Information. The Executive shall not make or use
any notes or memoranda relating to any Confidential Information except for the
benefit of the Corporation, and will, at the Corporation’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that he may at any time
have within his possession or control that contain any Confidential Information.

 

(e) Except as provided for herein below, the Executive agrees that he will treat
the terms of this Agreement as confidential, and shall not directly or
indirectly disclose them in any manner except: (i) as mutually agreed upon in
writing by the parties to this Agreement; (ii) in legal documents filed with the
court or any arbitrator in any action to enforce the terms of this Agreement;
(iii) pursuant to a valid order or regulation; (iv) as otherwise required by law
or regulation; or (v) to his attorney, financial advisors, accountant, and/or
spouse, provided that prior to any such disclosure, that individual must agree
to treat as confidential all information disclosed.

 

(f) It is agreed that in the event of the Executive’s breach of this Section,
the Corporation shall be entitled to equitable relief by way of injunction or
otherwise.

 

(g) Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by the Executive or which has become rightfully available to the
Executive on a non-confidential basis from any third party, the disclosure of

 

12 of 14



--------------------------------------------------------------------------------

which to the Executive does not violate any contractual or legal obligation such
third party has to the Corporation or its affiliates with respect to such
Confidential Information.

 

Section 10. Proprietary Developments.

 

(a) Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, developed, or
created by the Executive (alone or in conjunction with others, during regular
work hours or otherwise) during the Term, which may be directly or indirectly
useful in, or relate to, the business conducted or to be conducted by the
Corporation will be promptly disclosed by the Executive to the Corporation and
shall be the Corporation’s exclusive property. The term “Developments” shall not
be deemed to include inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae which were
in the possession of the Executive prior to the Term. The Executive hereby
transfers and assigns to the Corporation all proprietary rights which the
Executive may have or acquire in any Developments and the Executive waives any
other special right which the Executive may have or accrue therein. The
Executive agrees to execute any documents and to take any actions that may be
required, in the reasonable determination of the Corporation’s counsel, to
effect and confirm such assignment, transfer and waiver.

 

(b) The Executive will execute any documents necessary or advisable, in the
reasonable determination of the Corporation’s counsel, to direct the issuance of
patents, trademarks, or copyrights to the Corporation with respect to such
Developments as are to be the Corporation’s exclusive property or to vest in the
Corporation title to such Developments; provided, however, that the expense of
securing any patent, trademark or copyright shall be borne by the Corporation.

 

(c) The parties agree that Developments shall constitute Confidential
Information.

 

[remainder of page intentionally left blank]

 

13 of 14



--------------------------------------------------------------------------------

[signature page of Employment Agreement]

 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed by themselves or by their duly authorized representatives as of the day
and date first written above.

 

THE CORPORATION:

HEALTHSOUTH CORPORATION

By:  

/s/ E T Dignall

Name:

 

E T Dignall

Its:

 

INTERIM CHIEF ADMIN OFFICER

THE EXECUTIVE: /s/ John Markus JOHN MARKUS

 